DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (7/11/22 Remarks: page 11, line 23 - page 13, line 24) with respect to the rejection of claims 5-7, 10-15, & 18-20 under 35 USC §103 have been fully considered and are persuasive. The rejection of claims 5-7, 10-15, & 18-20 under 35 USC §103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ziuzin (US 20200342059).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-7, 9-16, & 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chhichhia (US 20160034757, cited in 4/11/22 Office Action) in view of Zarosim (US 20170286869, cited in 10/11/21 Information Disclosure Statement) and Ziuzin (US 20200342059).
With respect to claim 5, Chhichhia discloses:
Claim 5: A method, comprising:
generating models configured to identify a document as in class or out of class (Chhichhia paragraph 0076, assigning taxonomic labels to documents by trained model; Chhichhia paragraph 0091, labels indicating class of document (i.e. inherently indicating which class it is in or out of)), the models trained (Note: The term “intellectual property documents”, not further specified, is readable upon the standard copyright applicable to authored documents generally);
determining, for individual ones of the models, a category associated with individual ones of the models, the category associated with a classification system associated with the documents (Chhichhia paragraph 0076, model trained for content entity);
generating a taxonomy of the models, the taxonomy indicating categorical relationships between the models, wherein generating the taxonomy is based at least in part on the category associated with the individual ones of the models (Chhichhia paragraph 0078, hierarchical taxonomy with topic interrelationships identifying topics linked to associated nodes);
receiving, for a model of the models, a training dataset configured to train the model to determine which of the documents are in class to the model (Chhichhia paragraph 0076, receiving documents and training model);



Chhichhia does not disclose:
…utilizing user input data indicating a first portion of documents as in class and a second portion of documents as out of class…
Zarosim discloses:
…utilizing user input data indicating a first portion of documents as in class and a second portion of documents as out of class (Zarosim paragraphs 0008 & 0074, user interactive classification using user input to designate document as in or out of a topic)…
Chhichhia and Zarosim are combinable because they are from the field of document classification.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the user feedback of Zarosim to the Chhichhia document classification training system.
The suggestion/motivation for doing so would have been to improve the classification of questionable documents (Zarosim paragraph 0074).
Chhichhia does not disclose:
…receiving an indication that a portion of the training dataset includes confidential information;
generating a modified model corresponding to the model trained without the portion of the training dataset that includes the confidential information; and
wherein generating the taxonomy comprises generating the taxonomy based at least in part on the modified model.
Ziuzin discloses:
…receiving an indication that a portion of the training dataset includes confidential information (Ziuzin paragraph 0024, document confidentiality level indicators);
generating a modified model corresponding to the model trained without the portion of the training dataset that includes the confidential information (Ziuzin paragraph 0055, replacement of confidential document information with redaction such as blank space or black boxes); and
wherein generating the taxonomy comprises generating the taxonomy based at least in part on the modified model (Ziuzin paragraph 0055, forming training data set from redacted documents).
Chhichhia and Ziuzin are combinable because they are from the field of document classification.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the confidential document redaction of Ziuzin to the Chhichhia document classification training system.
The suggestion/motivation for doing so would have been to enable the generation of training data sets using documents in which confidential information is redacted (Ziuzin paragraphs 0035 & 0055, redaction of confidential information for generation of training data sets).
Therefore, it would have been obvious to combine Chhichhia with Zarosim and Ziuzin to obtain the invention as specified in claim 5.
Applying these teachings as they are applied to claim 5 to claims 6-7, 9-16, & 18-24:
Claim 6: The method of claim 5 (see above), further comprising:
determining a classifier associated with individual ones of the documents, the classifier based at least in part on a classification system that utilizes the documents (Chhichhia paragraph 0081, building classifier based on document features);
determining the category based at least in part on the classifier (Chhichhia paragraph 0076, assigning taxonomic labels to documents by trained model); and
determining a tier of the taxonomy to associate the individual ones of the classification models based at least in part on the category (Chhichhia paragraph 0115, taxonomic tier associated with category).
Claim 7: The method of claim 5 (see above), further comprising:
determining that a first model of the models is associated with a first node of the taxonomy (Chhichhia paragraph 0078, hierarchical taxonomy with topics linked to associated nodes);
determining that a second model of the models is associated with a second node of the taxonomy (Chhichhia paragraph 0078, hierarchical taxonomy with topics linked to associated nodes);
determining that the first node and the second node are linked in the taxonomy (Chhichhia paragraph 0078, hierarchical taxonomy with topic interrelationships identifying topics linked to associated nodes); and
generating an indication that the first model is related to the second model based at least in part on the first node and the second node being linked in the taxonomy (Chhichhia paragraph 0078, hierarchical taxonomy with topic interrelationships identifying topics linked to associated nodes).
Claim 9: The method of claim 5 (see above), further comprising:
receiving data indicating a restriction associated with the user input data for a model of the models (Ziuzin paragraphs 0024-0026, document confidentiality level indicators including user input);
determining that the restriction is user specific (Ziuzin paragraphs 0049 & 0052, user-specified confidentiality of user-specific documents such as passport, driver's license, etc);
determining, based at least in part on the restriction being user specific, a portion of a training dataset configured to train the model that is associated with the restriction (Ziuzin paragraph 0055, replacement of confidential document information with redaction such as blank space or black boxes, forming training data set from redacted documents); and
generating a modified model corresponding to the model trained without the portion of the training dataset (Ziuzin paragraph 0055, forming training data set from redacted documents).
Claim 10: The method of claim 5 (see above), further comprising:
receiving request data for use of at least one of the classification models for determining classification of a set of documents, the request data indicating keywords associated with the set of documents (Chhichhia paragraph 0080, metadata including keywords);
determining a category of multiple categories associated with the keywords (Chhichhia paragraphs 0080 & 0088, semantic analysis of metadata; Chhichhia paragraph 0121, topic extraction by metadata analysis);
selecting a model of the models based at least in part on the category (Chhichhia paragraph 0121, topic extraction by metadata analysis); and
determining a portion of the set of documents that are in class utilizing the model (Chhichhia paragraph 0121, topic extraction by metadata analysis (i.e. inherently indicating which topic it is in or out of)).
Claim 11: The method of claim 5 (see above), further comprising:
determining, based at least in part on classifiers associated with a classification system, that the models are not associated with a classifier of the classifiers (Chhichhia paragraph 0076, assigning taxonomic labels to documents by trained model; Chhichhia paragraph 0091, labels indicating class of document (i.e. inherently indicating which class it is or is not associated with));
determining a technology category associated with classifier (Chhichhia paragraph 0115, taxonomic tier associated with particular technology, e.g. “computer science”); and
generating an indication that the models do not include a model associated with the technology category (Chhichhia paragraph 0076, assigning taxonomic labels to documents by trained model; Chhichhia paragraph 0091, labels indicating class of document (i.e. inherently indicating which class it is or is not associated with)).
Claim 12: The method of claim 5 (see above), further comprising:
determining first features representing a first model of the models (Chhichhia paragraph 0078, hierarchical taxonomy with topics linked to associated nodes);
determining second features representing a second model of the models (Chhichhia paragraph 0078, hierarchical taxonomy with topics linked to associated nodes);
determining a similarity value of the first features to the second features (Chhichhia paragraph 0078, affinities used to generate hierarchical taxonomy with topics linked to associated nodes); and
associating the first model with the second model in the taxonomy based at least in part on the similarity value (Chhichhia paragraph 0078, hierarchical taxonomy with topic interrelationships identifying topics linked to associated nodes).
Claim 13: A system, comprising:
one or more processors (Chhichhia paragraph 0154, computer processor); and
non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors (Chhichhia paragraph 0154, computer program on computer readable storage medium), cause the one or more processors to perform operations comprising:
generating models configured to identify a document as in class or out of class (Chhichhia paragraph 0076, assigning taxonomic labels to documents by trained model; Chhichhia paragraph 0091, labels indicating class of document (i.e. inherently indicating which class it is in or out of)), the models trained utilizing user input data indicating a first portion of documents as in class and a second portion of documents as out of class (Zarosim paragraphs 0008 & 0074, user interactive classification using user input to designate document as in or out of a topic), wherein the documents are intellectual property documents (Note: The term “intellectual property documents”, not further specified, is readable upon the standard copyright applicable to authored documents generally);
determining, for individual ones of the models, a category associated with individual ones of the models, the category associated with a classification system associated with the documents (Chhichhia paragraph 0076, model trained for content entity);
generating a taxonomy of the models, the taxonomy indicating categorical relationships between the models, wherein generating the taxonomy is based at least in part on the category associated with the individual ones of the models (Chhichhia paragraph 0078, hierarchical taxonomy with topic interrelationships identifying topics linked to associated nodes).
receiving data indicating a restriction associated with the user input data for a model of the models (Ziuzin paragraph 0024, document confidentiality level indicators);
determining that the restriction is user specific (Ziuzin paragraphs 0049 & 0052, user-specified confidentiality of user-specific documents such as passport, driver's license, etc);
determining, based at least in part on the restriction being user specific, a portion of a training dataset configured to train the model that is associated with the restriction (Ziuzin paragraph 0055, replacement of confidential document information with redaction such as blank space or black boxes); and
generating a modified model corresponding to the model trained without the portion of the training dataset (Ziuzin paragraph 0055, forming training data set from redacted documents).
Claim 14: The system of claim 13 (see above), the operations further comprising:
determining a classifier associated with individual ones of the documents, the classifier based at least in part on a classification system that utilizes the documents (Chhichhia paragraph 0081, building classifier based on document features);
determining the category based at least in part on the classifier (Chhichhia paragraph 0076, assigning taxonomic labels to documents by trained model); and
determining a tier of the taxonomy to associate the individual ones of the classification models based at least in part on the category (Chhichhia paragraph 0115, taxonomic tier associated with category).
Claim 15: The system of claim 13 (see above), the operations further comprising:
determining that a first model of the models is associated with a first node of the taxonomy (Chhichhia paragraph 0078, hierarchical taxonomy with topics linked to associated nodes);
determining that a second model of the models is associated with a second node of the taxonomy (Chhichhia paragraph 0078, hierarchical taxonomy with topics linked to associated nodes);
determining that the first node and the second node are linked in the taxonomy (Chhichhia paragraph 0078, hierarchical taxonomy with topic interrelationships identifying topics linked to associated nodes); and
generating an indication that the first model is related to the second model based at least in part on the first node and the second node being linked in the taxonomy (Chhichhia paragraph 0078, hierarchical taxonomy with topic interrelationships identifying topics linked to associated nodes).
Claim 16: The system of claim 13 (see above), the operations further comprising:
receiving, for a model of the models, a training dataset configured to train the model to determine which of the documents are in class to the model (Chhichhia paragraph 0076, receiving documents and training model);
receiving an indication that a portion of the training dataset includes confidential information (Ziuzin paragraph 0024, document confidentiality level indicators);
generating a modified model corresponding to the model trained without the portion of the training dataset that includes the confidential information (Ziuzin paragraph 0055, replacement of confidential document information with redaction such as blank space or black boxes); and
wherein generating the taxonomy comprises generating the taxonomy based at least in part on the modified model (Ziuzin paragraph 0055, forming training data set from redacted documents).
Claim 18: The system of claim 13 (see above), the operations further comprising:
receiving request data for use of at least one of the classification models for determining classification of a set of documents, the request data indicating keywords associated with the set of documents (Chhichhia paragraph 0080, metadata including keywords);
determining a category of multiple categories associated with the keywords (Chhichhia paragraphs 0080 & 0088, semantic analysis of metadata; Chhichhia paragraph 0121, topic extraction by metadata analysis);
selecting a model of the models based at least in part on the category (Chhichhia paragraph 0121, topic extraction by metadata analysis); and
determining a portion of the set of documents that are in class utilizing the model (Chhichhia paragraph 0121, topic extraction by metadata analysis (i.e. inherently indicating which topic it is in or out of)).
Claim 19: The system of claim 13 (see above), the operations further comprising:
determining, based at least in part on classifiers associated with a classification system, that the models are not associated with a classifier of the classifiers (Chhichhia paragraph 0076, assigning taxonomic labels to documents by trained model; Chhichhia paragraph 0091, labels indicating class of document (i.e. inherently indicating which class it is or is not associated with));
determining a technology category associated with classifier (Chhichhia paragraph 0115, taxonomic tier associated with particular technology, e.g. “computer science”); and
generating an indication that the models do not include a model associated with the technology category (Chhichhia paragraph 0076, assigning taxonomic labels to documents by trained model; Chhichhia paragraph 0091, labels indicating class of document (i.e. inherently indicating which class it is or is not associated with)).
Claim 20: The system of claim 13 (see above), the operations further comprising:
determining first features representing a first model of the models (Chhichhia paragraph 0078, hierarchical taxonomy with topics linked to associated nodes);
determining second features representing a second model of the models (Chhichhia paragraph 0078, hierarchical taxonomy with topics linked to associated nodes);
determining a similarity value of the first features to the second features (Chhichhia paragraph 0078, affinities used to generate hierarchical taxonomy with topics linked to associated nodes); and
associating the first model with the second model in the taxonomy based at least in part on the similarity value (Chhichhia paragraph 0078, hierarchical taxonomy with topic interrelationships identifying topics linked to associated nodes).
Claim 21: One or more non-transitory computer-readable media storing computer-executable instructions (Chhichhia paragraph 0154, computer program stored on non-transitory computer-readable media such as optical disk, CD-ROM, etc) that, when executed, cause one or more processors (Chhichhia paragraph 0154, one or more computer processors) to perform operations comprising:
generating models configured to identify a document as in class or out of class, the models trained utilizing user input data indicating a first portion of documents as in class and a second portion of documents as out of class (Chhichhia paragraph 0076, assigning taxonomic labels to documents by trained model; Chhichhia paragraph 0091, labels indicating class of document (i.e. inherently indicating which class it is in or out of)), wherein the documents are intellectual property documents (Note: The term “intellectual property documents”, not further specified, is readable upon the standard copyright applicable to authored documents generally);
determining, for individual ones of the models, a category associated with individual ones of the models, the category associated with a classification system associated with the documents (Chhichhia paragraph 0076, model trained for content entity);
generating a taxonomy of the models, the taxonomy indicating categorical relationships between the models, wherein generating the taxonomy is based at least in part on the category associated with the individual ones of the models (Chhichhia paragraph 0078, hierarchical taxonomy with topic interrelationships identifying topics linked to associated nodes)
receiving data indicating a restriction associated with the user input data for a model of the models (Ziuzin paragraphs 0024-0026, document confidentiality level indicators including user input);
determining that the restriction is user specific (Ziuzin paragraphs 0049 & 0052, user-specified confidentiality of user-specific documents such as passport, driver's license, etc);
determining, based at least in part on the restriction being user specific, a portion of a training dataset configured to train the model that is associated with the restriction (Ziuzin paragraph 0055, replacement of confidential document information with redaction such as blank space or black boxes, forming training data set from redacted documents); and
generating a modified model corresponding to the model trained without the portion of the training dataset (Ziuzin paragraph 0055, forming training data set from redacted documents).
Claim 22: The one or more non-transitory computer-readable media of claim 21 (see above), the operations further comprising:
determining a classifier associated with individual ones of the documents, the classifier based at least in part on a classification system that utilizes the documents (Chhichhia paragraph 0081, building classifier based on document features);
determining the category based at least in part on the classifier (Chhichhia paragraph 0076, assigning taxonomic labels to documents by trained model); and
determining a tier of the taxonomy to associate the individual ones of the classification models based at least in part on the category (Chhichhia paragraph 0115, taxonomic tier associated with category).
Claim 23: The one or more non-transitory computer-readable media of claim 21 (see above), the operations further comprising:
determining that a first model of the models is associated with a first node of the taxonomy (Chhichhia paragraph 0078, hierarchical taxonomy with topics linked to associated nodes);
determining that a second model of the models is associated with a second node of the taxonomy (Chhichhia paragraph 0078, hierarchical taxonomy with topics linked to associated nodes);
determining that the first node and the second node are linked in the taxonomy (Chhichhia paragraph 0078, hierarchical taxonomy with topic interrelationships identifying topics linked to associated nodes); and
generating an indication that the first model is related to the second model based at least in part on the first node and the second node being linked in the taxonomy (Chhichhia paragraph 0078, hierarchical taxonomy with topic interrelationships identifying topics linked to associated nodes).
Claim 24: The one or more non-transitory computer-readable media of claim 21 (see above), the operations further comprising:
receiving request data for use of at least one of the classification models for determining classification of a set of documents, the request data indicating keywords associated with the set of documents (Chhichhia paragraph 0080, metadata including keywords);
determining a category of multiple categories associated with the keywords (Chhichhia paragraphs 0080 & 0088, semantic analysis of metadata; Chhichhia paragraph 0121, topic extraction by metadata analysis);
selecting a model of the models based at least in part on the category (Chhichhia paragraph 0121, topic extraction by metadata analysis); and
determining a portion of the set of documents that are in class utilizing the model (Chhichhia paragraph 0121, topic extraction by metadata analysis (i.e. inherently indicating which topic it is in or out of)).
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663